Citation Nr: 1521852	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-18 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to May 2010.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing the Veteran submitted additional evidence in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development of the Veteran's claim is required prior to adjudication of the claim for service connection for a low back disability.

Although the Veteran has testified as to a specific back injury arising from a fall from a jet in 2008 for which he did not seek treatment, his service treatment records reflect no reports of such incident and post service treatment records, to include in 2012, note the Veteran reporting no prior history of a back injury.  The first mention of this fall was not until 2014.

His service treatment records do reveal a complaint of mild back pain in February    2006 and two entries in April 2007 noting back pain of gradual onset with no prior back injury.  He denied having orthopedic conditions, including back conditions, requiring ongoing care in June 2009.  Additionally, the hearing testimony indicated the Veteran experienced back pain following his motor vehicle accident.  However, the service treatment record from that accident noted his complaint was of chest wall pain, with no mention of back pain.  Chest x-ray was negative.  

The Board finds the statements denying a history of back injury while seeking treatment after service to be more persuasive than current contentions of injuring his back in a fall.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

Although the Veteran was afforded a VA examination in May 2012, the Board  finds that an additional opinion is needed.  In this regard, the examiner intimated that the Veteran had a pre-existing condition of the back with respect to a pars defect.   As the Veteran was treated for back pain in service in 2006 and 2007, and was involved in a motor vehicle accident that resulted in a contusion to his chest from the car restraint, an additional opinion is needed. 

With respect to pre-existing disabilities, if a disorder was not noted on entering service, the government must show clear  and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under 38 U.S.C.A. § 1111.  A      lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase      in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence    of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Obtain relevant VA treatment records dating since December 2014 and associate them with the claims file.

2. Send the Veteran's claims file to a VA physician to obtain an opinion concerning the Veteran's claimed low back disability.  The claims file and electronic treatment records must be reviewed by the examiner.  If the original examiner is not available, the claims file should be forwarded to a physician to obtain the requested addendum.  If a new examination is deemed necessary to respond to the request, one should be scheduled.

Following a review of the claims file and any relevant electronic VA treatment records, the examiner should respond to the following:

a. Does the Veteran suffer from a current   back disability that is a maturation of or otherwise related to the Veteran's in-service lower back complaints, or related to his 2010 motor vehicle accident?

b. Did the Veteran have a back disability that undebatably existed prior to service?  In rendering this opinion, please address the findings of bilateral pars interarticularis defect at L5 and spondylolisthesis L5-S1. 

c. If the Veteran had a back disability that pre-existed service, did it undergo a permanent worsening in severity during service (versus a temporary flare-up or exacerbation of symptoms)?  In rendering this opinion, please address the Veteran's in-service back complaints and his 2010 motor vehicle accident.  Please explain the reason for the conclusion.

d. If it is determined that there was a permanent worsening of a pre-existing back disability during service, was this permanent worsening undebatably the result of the natural progression of the pre-existing disability?     If the worsening was the result of natural progression, the examiner should explain  why the worsening was the result of natural progression rather than the result of activities and/or incidents of active service.  Please explain the reason for the conclusions.

e. For any pre-existing back disability that was permanently worsened beyond normal progression (aggravated) during service, please opine whether any current back disability is at least as likely as not related to that in-service aggravation.  Please explain the reason for the conclusion.
f. If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.

3. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the claim for service connection for a back disability remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




